Citation Nr: 0912011	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  05-27 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The Veteran served on active duty from February 1969 to 
February 1971, and from January 1973 to October 1991.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2004 decision by the RO in San Diego, 
California, that denied service connection for hepatitis C.  
A videoconference hearing was held before the undersigned 
acting Veterans Law Judge in February 2009.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although further delay is regrettable, additional development 
is required prior to adjudication of the Veteran's claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).

The veteran contends that he has hepatitis C due to in-
service incidents, including inoculations or sexual activity.  
The veteran has stated that he never received blood 
transfusions.

A review of the claims file reflects that the Veteran has 
been diagnosed with chronic hepatitis C.  

Service treatment records reflect that the Veteran was 
treated for alcohol abuse and for sexually transmitted 
diseases (STDs).  Service treatment records also show that 
the Veteran already had two tattoos upon entry into military 
service in January 1969, while three tattoos were noted on 
reenlistment medical examination in December 1972.  The 
Veteran has testified that he only has two tattoos, which he 
received prior to military service.  Private medical records 
dated in June and July 2001 noted a history of alcohol abuse 
and alcoholic hepatitis.  An August 2005 addendum by a VA 
physician reflects that the Veteran's liver biopsy showed 
advanced fibrosis/cirrhosis which would be compatible with 
active liver inflammation for a period of more than 20 years.

At an October 2007 VA examination, the Veteran reported that 
he had no blood transfusions, did not use drugs, and had 
occasional STDs.  He reported that he received tattoos prior 
to military service, and none during service.  The Veteran 
attributed his hepatitis C to immunizations performed via 
injection guns in service.  The examiner diagnosed hepatitis 
C and opined that it was less likely that hepatitis C was 
secondary to injection guns in service.  The examiner did not 
provide a medical opinion as to whether it was at least as 
likely as not that the current hepatitis C is related to any 
other incidents in military service.  Such an opinion must be 
obtained prior to appellate review.

As there is evidence of a current disability, lay evidence 
suggesting that an event occurred in service, and an 
indication that the disability may possibly be associated 
with the Veteran's service, the Board finds that it is 
necessary to afford the Veteran another VA medical 
examination to obtain a medical opinion to determine whether 
the Veteran's hepatitis C is related to service.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 
5103A(d)(2) (West 2002), 38 C.F.R. § 3.159(c)(4)(i) (2008).  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements with the appropriate 
VA medical facility for the Veteran's 
claims file to be reviewed and an opinion 
proffered by a physician who specializes 
in diseases of the digestive system, 
infectious diseases, and/or diseases of 
the liver, to provide an opinion regarding 
the etiology of the Veteran's hepatitis C.  
Specifically, following review of the 
claims file, and upon consideration of 
sound medical principles, the physician 
should provide an opinion as to whether it 
is more likely, less likely, or at least 
as likely as not that the Veteran's 
hepatitis C had its onset during service 
and/or whether it is the result of sexual 
encounters in service or other risk 
factors in service, versus post-service 
risk factors.  (The term, "at least as 
likely as not," does not mean "within 
the realm of medical possibility," but 
rather that the evidence of record is so 
evenly divided that, in the examiner's 
expert opinion, it is as medically sound 
to find in favor of the examiner's 
conclusion as it is to find against it.)  
The examiner should provide a rationale 
for all opinions expressed.

2.  Thereafter, re-adjudicate the claim 
for service connection.  If the claim 
remains denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond before the 
case is returned to the Board.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. B. CRYAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




